95 S.E.2d 89 (1956)
245 N.C. 68
George Herbert SCOTT
v.
Thomas W. LEE, t/a Lee's Cash Grocery.
No. 465.
Supreme Court of North Carolina.
November 21, 1956.
*90 Bunn & Bunn, Raleigh, for plaintiff, appellant.
No counsel for defendant, appellee.
PER CURIAM.
Viewing the evidence in the light most favorable to the plaintiff, it tends to show that plaintiff was injured and his automobile damaged by the actionable negligence of Sam Walker, an employee of the defendant, in the operation of a Ford truck owned in fact by the defendant, though the naked legal title of the truck was registered in the name of Jim O'Neill at the defendant's request. G.S. § 20-71.1(a) provides "in all actions to recover damages for injury to the person or to property or for the death of a person, arising out of an accident or collision involving a motor vehicle, proof of ownership of such motor vehicle at the time of such accident or collision shall be prima facie evidence that said motor vehicle was being operated and used with the authority, consent, and knowledge of the owner in the very transaction out of which said injury or cause of action arose." Therefore, the evidence, by virtue of the statute, suffices to carry the case to the jury on the question of the legal responsibility of the defendant on the doctrine of respondeat superior for the operation of the Ford truck on the occasion of the injury to plaintiff and damage to his automobile. Travis v. Duckworth, 237 N.C. 471, 75 S.E.2d 309; Caughron v. Walker, 243 N.C. 153, 90 S.E.2d 305.
Plaintiff aptly says in his brief: "Plaintiff does not contend that the only inference which can be drawn from the evidence shows the defendant to be the owner of said Ford truck, but to the contrary the plaintiff realizes the evidence and reasonable inferences to be drawn therefrom are in conflict, and therefore the trial judge usurped the province of the jury by refusing to allow them to pass on the issues."
The judgment of nonsuit below is
Reversed.
JOHNSON, J., not sitting.